Exhibit 4.1 [FORM OF] PROGENICS PHARMACEUTICALS, INC. INDENTURE Dated as of , 20 TABLE OF CONTENTS Page No. Article I. DEFINITIONS 4 Section 1.01 Definitions 4 Article II. FORMS OF SECURITIES 9 Section 2.01 Terms of the Securities 9 Section 2.02 Form of Trustee’s Certificate of Authentication 10 Section 2.03 Form of Trustee’s Certificate of Authentication by an Authenticating Agent 10 Article III. THE DEBT SECURITIES 10 Section 3.01 Amount; Issuable in Series 10 Section 3.02 Denominations 12 Section 3.03 Execution, Authentication, Delivery and Dating 13 Section 3.04 Temporary Securities 14 Section 3.05 Registrar 14 Section 3.06 Transfer and Exchange 15 Section 3.07 Mutilated, Destroyed, Lost and Stolen Securities 18 Section 3.08 Payment of Interest; Interest Rights Preserved 18 Section 3.09 Cancellation 19 Section 3.10 Computation of Interest 19 Section 3.11 Currency of Payments in Respect of Securities 19 Section 3.12 Judgments 20 Section 3.13 CUSIP Numbers 20 Article IV. REDEMPTION OF SECURITIES 20 Section 4.01 Applicability of Right of Redemption 20 Section 4.02 Selection of Securities to be Redeemed 20 Section 4.03 Notice of Redemption 21 Section 4.04 Deposit of Redemption Price 21 Section 4.05 Securities Payable on Redemption Date 21 Section 4.06 Securities Redeemed in Part 22 Article V. SINKING FUNDS 22 Section 5.01 Applicability of Sinking Fund 22 Section 5.02 Mandatory Sinking Fund Obligation 22 Section 5.03 Optional Redemption at Sinking Fund Redemption Price 23 Section 5.04 Application of Sinking Fund Payment 23 Article VI. PARTICULAR COVENANTS OF THE COMPANY 24 Section 6.01 Payments of Securities 24 Section 6.02 Paying Agent 24 Section 6.03 To Hold Payment in Trust 24 Section 6.04 Merger, Consolidation and Sale of Assets 25 Section 6.05 Compliance Certificate 26 Section 6.06 Conditional Waiver by Holders of Securities 26 Section 6.07 Statement by Officers as to Default 26 Article VII. REMEDIES OF TRUSTEE AND SECURITYHOLDERS 26 Section 7.01 Events of Default 26 Section 7.02 Acceleration; Rescission and Annulment 27 Section 7.03 Other Remedies 28 Section 7.04 Trustee as Attorney-in-Fact 29 Section 7.05 Priorities 29 Section 7.06 Control by Securityholders; Waiver of Past Defaults 30 Section 7.07 Limitation on Suits 30 Section 7.08 Undertaking for Costs 30 Section 7.09 Remedies Cumulative 31 Article VIII. CONCERNING THE SECURITYHOLDERS 31 Section 8.01 Evidence of Action of Securityholders 31 Section 8.02 Proof of Execution or Holding of Securities 31 Section 8.03 Persons Deemed Owners 32 Section 8.04 Effect of Consents 32 Article IX. SECURITYHOLDERS’ MEETINGS 32 Section 9.01 Purposes of Meetings 32 Section 9.02 Call of Meetings by Trustee 32 Section 9.03 Call of Meetings by Company or Securityholders 33 Section 9.04 Qualifications for Voting 33 Section 9.05 Regulation of Meetings 33 Section 9.06 Voting 34 Section 9.07 No Delay of Rights by Meeting 34 Article X. REPORTS BY THE COMPANY AND THE TRUSTEE AND SECURITYHOLDERS’ LISTS 34 Section 10.01 Reports by Trustee 34 Section 10.02 Reports by the Company 34 Section 10.03 Securityholders’ Lists 34 Article XI. CONCERNING THE TRUSTEE 35 Section 11.01 Rights of Trustees; Compensation and Indemnity 35 Section 11.02 Duties of Trustee 37 Section 11.03 Notice of Defaults 37 Section 11.04 Eligibility; Disqualification 38 Section 11.05 Registration and Notice; Removal 38 Section 11.06 Successor Trustee by Appointment 39 Section 11.07 Successor Trustee by Merger 40 Section 11.08 Right to Rely on Officer’s Certificate 40 Section 11.09 Appointment of Authenticating Agent 40 Section 11.10 Communications by Securityholders with Other Securityholders 41 Article XII. SATISFACTION AND DISCHARGE; DEFEASANCE 41 Section 12.01 Applicability of Article 41 Section 12.02 Satisfaction and Discharge of Indenture 41 Section 12.03 Defeasance upon Deposit of Moneys or U.S. Government Obligations 42 Section 12.04 Repayment to Company 43 Section 12.05 Indemnity for U.S. Government Obligations 43 Section 12.06 Application of Trust Money 43 Section 12.07 Deposits of Non-U.S. Currencies 43 Article XIII. IMMUNITY OF CERTAIN PERSONS 43 Section 13.01 No Personal Liability 43 Article XIV. SUPPLEMENTAL INDENTURES 44 Section 14.01 Without Consent of Securityholders 44 Section 14.02 With Consent of Securityholders; Limitations 45 Section 14.03 Trustee Protected 46 Section 14.04 Effect of Execution of Supplemental Indenture 46 Section 14.05 Notation on or Exchange of Securities 47 Section 14.06 Conformity with TIA 47 Article XV. SUBORDINATION OF SECURITIES 47 Section 15.01 Agreement to Subordinate 47 Section 15.02 Distribution on Dissolution, Liquidation and Reorganization; Subrogation of Securities 47 Section 15.03 No Payment on Securities in Event of Default on Senior Indebtedness 48 Section 15.04 Payments on Securities Permitted 48 Section 15.05 Authorization of Securityholders to Trustee to Effect Subordination 49 Section 15.06 Notices to Trustee 49 Section 15.07 Trustee as Holder of Senior Indebtedness 49 Section 15.08 Modifications of Terms of Senior Indebtedness 49 Section 15.09 Reliance on Judicial Order or Certificate of Liquidating Agent 49 Section 15.10 Satisfaction and Discharge; Defeasance and Covenant Defeasance 50 Section 15.11 Trustee Not Fiduciary for Holders of Senior Indebtedness 50 Article XVI. MISCELLANEOUS PROVISIONS 50 Section 16.01 Certificates and Opinions as to Conditions Precedent 50 Section 16.02 Trust Indenture Act Controls 51 Section 16.03 Notices to the Company and Trustee 51 Section 16.04 Notices to Securityholders; Waiver 51 Section 16.05 Legal Holiday 51 Section 16.06 Effects of Headings and Table of Contents 52 Section 16.07 Successors and Assigns 52 Section 16.08 Separability Clause 52 Section 16.09 Benefits of Indenture 52 Section 16.10 Counterparts Originals 52 Section 16.11 Governing Law; Waiver of Trial by Jury 52 PROGENICS PHARMACEUTICALS, INC. INDENTURE Dated as of , 20 DEBT SECURITIES Trustee INDENTURE dated as of , 20, among Progenics Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), and , as trustee (the “ Trustee ”). WITNESSETH: WHEREAS , the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of debentures, notes, bonds or other evidences of indebtedness (the “ Securities ”) in an unlimited aggregate principal amount to be issued from time to time in one or more series as provided in this Indenture; and WHEREAS , all things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That, in consideration of the premises and the purchase of the Securities by the Holders thereof for the equal and proportionate benefit of all of the present and future Holders of the Securities, each party agrees and covenants as follows: Article I.
